Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s submission of the Declaration under 37 C.F.R. § 1.132 by Juan Dominguez-Bendala on 19 October 2021 is acknowledged. Applicant’s amendments of the specification and claims filed 19 October 2021 have been entered. Applicant’s remarks filed 19 October 2021 are acknowledged. 
Claims 18-32 and 38-42 are cancelled. Claims 1-17, 33-37 and 43-50 are pending. Claims 1-17 and 33-36 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 45, 46, 48 and 49 were previously withdrawn as being drawn to the non-elected species, which are rejoined herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jeanne M. Brashear on 3 June 2022.

Please amend the following claims as:
37.	A method for increasing insulin production in a mammal suffering from insulin deficiency comprising: administering a molecule that activates a BMP-7 receptor to said mammal, wherein the molecule that activates a BMP-7 receptor is THR-123, BMP-7, BMP-4, or an active variant or fragment thereof.

43.	A method for treating type 1 diabetes in a mammal comprising: administering a molecule that activates a BMP-7 receptor to said mammal, wherein the molecule that activates a BMP-7 receptor is THR-123, BMP-7, BMP-4, or an active variant or fragment thereof.

46.	The method of claim 37, wherein the molecule that activates a BMP-7 receptor is BMP-4.

47.	The method of claim 37, wherein the molecule that activates a BMP-7 receptor is THR-123.

48.	The method of claim 43, wherein the molecule that activates a BMP-7 receptor is BMP-7.

49.	The method of claim 43, wherein the molecule that activates a BMP-7 receptor is BMP-4.

50.	The method of claim 43, wherein the molecule that activates a BMP-7 receptor is THR-123.
Please cancel claims 1-17, 33-36 and 44 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The claims, as presently amended, are drawn to a method for increasing insulin production in a mammal suffering from insulin deficiency, or for treating type 1 diabetes in a mammal, the method comprising administering a molecule that activates a BMP-7 receptor to said mammal, wherein the molecule that activates a BMP-7 receptor is THR-123, BMP-7, BMP-4, or an active variant or fragment thereof. The methods as recited in the presently amended claims are not anticipated or rendered obvious by the prior art of record in view of the Declaration of Juan Dominguez-Bendala under 37 C.F.R. § 1.132 and further in view of the unexpected results shown in the specification. Also, the specification meets the requirements under 35 U.S.C. 112(a), because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The claims, as presently amended, have overcome all remaining grounds of objections and rejections. Claims 1-17, 33-36 and 44 are cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 3 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 3, 2022